Citation Nr: 1416654	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-42 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. 

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's service treatment records document several injuries to the head (forehead laceration in April 1962; motorcycle accident in March 1968).  In July 1968, a service treatment record indicates that the Veteran's Valium was being refilled.

Less than two years after separation from service, in April 1972, a VA outpatient note indicated that the Veteran was, "still having frequency which most likely is due to nervous or emotional tension."  It was noted that a mild tranquilizer, Valium, would be prescribed.  

A psychological evaluation was conducted for Social Security disability purposes in October 2002.  The Veteran was assessed with major depressive disorder, recurrent, without psychotic features but with a history of suicidal ideation/plan.

The Veteran was afforded a VA examination for mental disorders in January 2009.  The only Axis I diagnosis made was alcohol dependence in sustained full remission.  It was noted that the Veteran's symptoms did not warrant a separate mental disorder diagnosis, as his symptoms were mild or transient, and expectable reactions to his current life stressors.  

A VA outpatient note from May 2009 included a diagnosis of possible psychotic depression.  It was noted that the Veteran was preoccupied and obsessed with his right lower extremity.  The physician stated that the Veteran's paranoia was proportionate to his personality type and his degree of depression because of his disability and helplessness.

The Veteran was seen at a VA outpatient center for a neuropsychology consultation in March 2010.  It was noted that the Veteran had a history of depression and was currently being treated for depression and anxiety with medication.  Active problems listed included adjustment disorder with mixed anxiety.  It was recommended that the Veteran consider psychotherapy to cope with chronic depression and anxiety.  

The Veteran is service-connected for many disabilities including prostate cancer, residuals of a fracture of the right tibia and fibula, sinusitis, lumbosacral strain, pylorospasm with duodenal irritability, tender scar of the lower right leg, tender scar of the right leg bone graft harvest site, bilateral hearing loss, tinnitus, scar of the forehead as a residual of laceration, fracture of the left mandible, residuals of a fracture of the medial malleolus of the right ankle, and erectile dysfunction associated with prostate cancer.

The Board finds that the January 2009 VA examiner's opinion is inadequate.  The January 2009 VA examiner failed to discuss the relevant service treatment records indicating that the Veteran was prescribed Valium during service and also failed to discuss that a VA outpatient note less than two years post service reported that the Veteran was most likely experiencing nervous or emotional tension.  Furthermore, the January 2009 VA examiner failed to discuss the Social Security psychological evaluation conducted in October 2002, in which the Veteran was assessed with major depressive disorder, recurrent.  

Additionally, subsequent to the January 2009 VA examination, VA treatment records indicate that there is a possible diagnosis of psychotic depression (May 2009) and/or that the Veteran's depression and anxiety may be caused by or aggravated by his service-connected disabilities, particularly his right leg disorder.  

Given that the January 2009 VA opinion is inadequate, the Board finds that a remand is necessary to obtain a more thorough medical opinion.

Finally, the Veteran's representative has raised the argument that the Veteran's psychiatric disorder may be due to a head injury during service.  See February 2014 Appellant's Brief.  A medical opinion should also be obtained on this issue.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for an acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand. 

All current acquired psychiatric disorders should be diagnosed.  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability):

a)  that the Veteran's acquired psychiatric disorder is causally or etiologically related to service, to include the documented head injuries during service, or had an onset within one year after discharge;

b)  that the Veteran's acquired psychiatric disorder is proximately due to or aggravated (beyond the natural progression) by his service-connected disabilities, which include: prostate cancer, residuals of a fracture of the right tibia and fibula, sinusitis, lumbosacral strain, pylorospasm with duodenal irritability, tender scar of the lower right leg, tender scar of the right leg bone graft harvest site, bilateral hearing loss, tinnitus, scar of the forehead as a residual of laceration, fracture of the left mandible, residuals of a fracture of the medial malleolus of the right ankle, and erectile dysfunction associated with prostate cancer.

3.  The VA examiner must comment on the findings and diagnoses of major depressive disorder in October 2002, possible psychotic depression in May 2009, and adjustment disorder with mixed anxiety in March 2010.  

If feasible, the examiner should reconcile those results with the findings of the current VA examination, including whether it represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



